DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 09/02/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copy of WO 2017/095153 was provided.

Allowable Subject Matter
Claims 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art was found teaching or disclosing the claims as recited. The International Search report cites Kim et al. (US 2017/0133668) as the closest prior art. The report states that Kim mentions neither monolithic nor polycrystalline morphology of its products and, given difference of the processes used in Kim and instant claim 25, it cannot be concluded that products obtained according to different processes will have the same structure. The Office cite Lee et al. (US 2014/0205898) as the closest prior art. Lee teaches a nickel-based lithium transition metal oxide particles (para 0040) for as cathode active material for a lithium battery having a continuous cobalt gradient (para 0031) and the core being a one-body particle (single crystal monolithic particle) (para 0034). However, Lee fails to meet the limitation of when Mn is present, the ratio Co/Mn molar ratio at distance d is between 1.1 and 1.3, with Lee having a higher ratio (Fig. 2; Table 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723